Case 2:17-cv-07539-FMO-GJS Document 112 Filed 12/28/18 Page 1 of 10 Page ID #:1611



1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11   TORTILLA FACTORY, LLC,                       )   Case No. CV 17-7539 FMO (GJSx)
                                                  )
12                        Plaintiff,              )
                                                  )
13                 v.                             )   ORDER Re: PENDING MOTION
                                                  )
14   GT’S LIVING FOODS, LLC, ET AL.,              )
                                                  )
15                        Defendant.              )
                                                  )
16

17          Having reviewed and considered all the briefing filed with respect to defendant GT’s Living

18   Foods, LLC’s (“defendant” or “GTLF”) Motion to Dismiss Second Amended Complaint, (Dkt. 35,

19   “Motion”), the court finds that oral argument is not necessary to resolve the Motion, see Fed. R.

20   Civ. P. 78; Local Rule 7-15; Willis v. Pac. Mar. Ass’n, 244 F.3d 675, 684 n. 2 (9th Cir. 2001), and

21   concludes as follows.

22                                            BACKGROUND

23          Plaintiff Tortilla Factory, LLC (“plaintiff” or “Tortilla Factory”), a California-based limited

24   liability company, manufactures and sells kombucha drinks under the brand name “Kombucha

25   Dog.” (Dkt. 34, Second Amended Complaint (“SAC”) at ¶¶ 1 & 44). Defendant, a “direct

26   competitor” of plaintiff, also manufactures and sells kombucha drinks.           (See id. at ¶ 50).

27   Defendant is the successor entity to Millennium Products LLC (Delaware), who was the successor

28   entity to Millennium Products LLC (California), who in turn was the successor entity to Millennium
Case 2:17-cv-07539-FMO-GJS Document 112 Filed 12/28/18 Page 2 of 10 Page ID #:1612



1    Products, Inc. (California). (See id. at ¶¶ 3-6). As such, defendant is the “legally-responsible party

2    with respect to liability, if any, which may have arisen against Millennium Products, Inc. or

3    Millennium Products LLC (California) or Millennium Products LLC (Delaware)[.]” (Id. at ¶ 7).

4           On February 26, 2018, plaintiff filed the SAC, asserting claims for (1) false advertising and

5    unfair competition under § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a); (2) unfair competition

6    under Cal. Bus. & Prof. Code § 17200 (“UCL”); (3) intentional interference with prospective

7    economic relations; and (4) negligent interference with prospective economic relations. (See Dkt.

8    34, SAC at ¶¶ 61-99). Plaintiff seeks compensatory and punitive damages, equitable relief, and

9    attorney’s fees and costs. (See id. at 20-21).

10          Defendant seeks to dismiss plaintiff’s Lanham Act and UCL claims on the basis of: (1)

11   timeliness (laches and statute of limitations) and (2) standing (failure to allege injury). With respect

12   to the remaining state law claims, plaintiff argues that because the Lanham Act claim “is subject

13   to dismissal . . . the Court should dismiss the entire action . . . for lack of subject matter

14   jurisdiction[,]” (Dkt. 35, Motion at 21), and that the plaintiff’s prayers for relief should be stricken

15   as unavailable or improper. (See id. at 21-22).

16                                           LEGAL STANDARD

17          A motion to dismiss for failure to state a claim should be granted if plaintiff fails to proffer

18   “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

19   U.S. 544, 570, 127 S.Ct. 1955, 1974 (2007) (“Twombly”); Ashcroft v. Iqbal, 556 U.S. 662, 678, 129

20   S.Ct. 1937, 1949 (2009) (“Iqbal”); Cook v. Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011). “A claim

21   has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

22   reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

23   678, 129 S.Ct. at 1949; Cook, 637 F.3d at 1004; Caviness v. Horizon Cmty. Learning Ctr., Inc.,

24   590 F.3d 806, 812 (9th Cir. 2010). Although the plaintiff must provide “more than labels and

25   conclusions, and a formulaic recitation of the elements of a cause of action will not do,” Twombly,

26   550 U.S. at 555, 127 S.Ct. at 1965; Iqbal, 556 U.S. at 678, 129 S.Ct. at 1949; see also Cholla

27   Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir. 2004), cert. denied, 544 U.S. 974 (2005)

28   (“[T]he court is not required to accept legal conclusions cast in the form of factual allegations if

                                                        2
Case 2:17-cv-07539-FMO-GJS Document 112 Filed 12/28/18 Page 3 of 10 Page ID #:1613



1    those conclusions cannot reasonably be drawn from the facts alleged. Nor is the court required

2    to accept as true allegations that are merely conclusory, unwarranted deductions of fact, or

3    unreasonable inferences.”) (citations and internal quotation marks omitted), “[s]pecific facts are

4    not necessary; the [complaint] need only give the defendant[s] fair notice of what the . . . claim is

5    and the grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93, 127 S.Ct. 2197, 2200

6    (2007) (per curiam) (internal quotation marks omitted); Twombly, 550 U.S. at 555, 127 S.Ct. at

7    1964.

8            In considering whether to dismiss a complaint, the court must accept the allegations of the

9    complaint as true, Erickson, 551 U.S. at 94, 127 S.Ct. at 2200; Albright v. Oliver, 510 U.S. 266,

10   268, 114 S.Ct. 807, 810 (1994) (plurality opinion), construe the pleading in the light most favorable

11   to the pleading party, and resolve all doubts in the pleader’s favor. Jenkins v. McKeithen, 395 U.S.

12   411, 421, 89 S.Ct. 1843, 1849 (1969); Berg v. Popham, 412 F.3d 1122, 1125 (9th Cir. 2005).

13   Nevertheless, dismissal for failure to state a claim can be warranted based on either a lack of a

14   cognizable legal theory or the absence of factual support for a cognizable legal theory. See

15   Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). A complaint may

16   also be dismissed for failure to state a claim if it discloses some fact or complete defense that will

17   necessarily defeat the claim. Franklin v. Murphy, 745 F.2d 1221, 1228-29 (9th Cir. 1984).

18                                              DISCUSSION

19   I.      TIMELINESS OF CLAIMS.

20           “Laches is an equitable time limitation on a party’s right to bring suit, resting on the maxim

21   that one who seeks the help of a court of equity must not sleep on his rights.” Jarrow Formulas,

22   Inc. v. Nutrition Now, Inc., 304 F.3d 829, 835 (9th Cir.), cert. denied, 537 U.S. 1047 (2002)

23   (“Jarrow Formulas”) (internal quotation marks and citations omitted). The party asserting laches

24   must establish that “(1) [plaintiff’s] delay in filing suit was unreasonable, and (2) [defendant] would

25   suffer prejudice caused by the delay if the suit were to continue.” Id. at 838. “A court must find

26   both factors for a suit or remedy to be barred by laches.” Au-Tomotive Gold Inc. v. Volkswagen

27   of Am., Inc., 603 F.3d 1133, 1139 (9th Cir. 2010) (“Au-Tomotive Gold”). Defendant, as the party

28   invoking laches, must establish both unreasonable delay and resulting prejudice. See Jarrow

                                                       3
Case 2:17-cv-07539-FMO-GJS Document 112 Filed 12/28/18 Page 4 of 10 Page ID #:1614



1    Formulas, 304 F.3d at 838; see Makah Indian Tribe v. Verity, 910 F.2d 555, 558 (9th Cir. 1990)

2    (“The moving party has the burden of persuasion in arguing for dismissal.”).

3           For the laches inquiry, the court “determine[s] when the statute of limitations period expired

4    for the most closely analogous action under state law.” Tillamook Country Smoker, Inc. v.

5    Tillamook Cty. Creamery Ass’n, 465 F.3d 1102, 1108 (9th Cir. 2006) (internal quotation marks

6    omitted). “The limitations period for laches starts from the time the plaintiff knew or should have

7    known about its potential cause of action.” Id. (internal quotation marks omitted). Where the

8    plaintiff’s lawsuit was timely “within that period, there is a strong presumption against laches.” Id.

9    Moreover, “[b]ecause the application of laches depends on a close evaluation of all the particular

10   facts in a case, it is seldom susceptible of resolution by summary judgment.” Couveau v. Am.

11   Airlines, Inc., 218 F.3d 1078, 1083 (9th Cir. 2000).

12          A.     Lanham Act Claim.

13          Defendant asserts that plaintiff’s Lanham Act claim is equitably barred by its lack of

14   reasonable diligence and unreasonable delay, (see Dkt. 35, Motion at 8-13), and that a potential

15   cause of action arises “at the point in time ‘reasonable diligence’ would have uncovered the factual

16   basis for his claim.”1 (Id. at 10). According to defendant, reasonable diligence “requires a plaintiff

17   to investigate – not accept wholeheartedly – its alleged competitor’s advertising claims that are

18   capable of being tested and have allegedly caused the plaintiff competitive harm over the interim

19   years.” (Id.). Plaintiff responds that “the preclusion of outside evidence and the resolution of all

20   doubt in favor of the plaintiff in a 12(b)(6) motion ‘poses a nearly insurmountable obstacle to the

21   facts-sensitive inquiry associated with laches.’” (See Dkt. 47, Opposition to Motion (“Opp.”) at 8)

22
            1
23              Defendant asserts that the court “rightfully dismissed Tortilla Factory’s Lanham Act and
     UCL claims as time-barred in response to GT’s motion to dismiss Tortilla Factory’s initial
24   complaint.” (Dkt. 35, Motion at 8). Defendant’s assertion is plainly incorrect as the court made
     no such finding. Even if it had, the finding would carry little, if any, weight because the court
25   granted the previous motion to dismiss with leave to amend. See Askins v. United States Dep’t
26   of Homeland Sec., 899 F.3d 1035, 1043 (9th Cir. 2018) (“[W]hen an original complaint is
     dismissed without prejudice, the filing of an amended complaint does not ask the court to
27   reconsider its analysis of the initial complaint. The amended complaint is a new complaint,
     entitling the plaintiff to judgment on the complaint’s own merits; [the court does] not ask whether
28   the plaintiff is ‘precluded’ or ‘barred’ by the prior ruling.”).

                                                       4
Case 2:17-cv-07539-FMO-GJS Document 112 Filed 12/28/18 Page 5 of 10 Page ID #:1615



1    (quoting Misheqal Wappo Tribe of Alexander Valley v. Salazar, 2011 WL 5038356, *7 (N.D. Cal.

2    2011).

3             “Because the Lanham Act does not have its own statute of limitations, we borrow the most

4    analogous statute of limitations from state law in order to determine whether the plaintiff’s delay

5    in filing suit was reasonable.” Au-Tomotive Gold, 603 F.3d at 1140. Here, California’s three-year

6    limitations period for fraud claims would apply. See Jarrow Formulas, 304 F.3d at 838. “[T]he

7    limitations period runs from the time the plaintiff knew or should have known about [its] § 43(a)

8    cause of action.” Id.; see Tillamook Country, 465 F.3d at 1108 (same). “[I]f a § 43(a) claim is filed

9    within the analogous state limitations period, the strong presumption is that laches is inapplicable;

10   if the claim is filed after the analogous limitations period has expired, the presumption is that

11   laches is a bar to suit.” Jarrow Formulas, 304 F.3d at 837.

12            Since this case was filed on October 14, 2017, the court first determines whether plaintiff

13   knew or should have known of its claims prior to October 14, 2014. Here, plaintiff alleges that:

14   (1) it first learned of defendant’s alcohol-related product defects in 2010; (2) between 2010 and

15   2016, defendant made numerous statements reassuring the public that “it had fixed the alcohol

16   problem leading to the product being pulled from shelves”; and (3) as a result, “Plaintiff had no

17   reason to question GTLF’s public representations that it had . . . come into alignment with alcohol

18   law.” (Dkt. 34, SAC at ¶¶ 41-46). The SAC states that plaintiff “first became aware that GTLF had

19   not come into compliance with alcohol laws in December of 2016[,]” when a “nation-wide coffee

20   company informed Plaintiff that it had engaged in testing of GTLF’s products, and found that GTLF

21   was selling alcoholic beverages (Enlightened) as though they were non-alcoholic[,]” (id. at ¶ 52),

22   and that consequently, plaintiff had “no reason” to question defendant’s compliance with applicable

23   laws until December 2016, (see Dkt. 34, SAC at ¶¶ 46 & 56).

24            Defendant takes the position that “[a] reasonably diligent kombucha producer would have

25   tested the alcohol and sugar content in GT’s products years earlier,” (Dkt. 35, Motion at 11),

26   concluding that plaintiff “knew or should have known” of its claims in 2010. (Id. at 10). Since the

27   court’s review on a motion to dismiss is confined to the “four corners” of a complaint, see

28   Ponomarenko v. Shapiro, 287 F.Supp.3d 816, 826 (N.D. Cal. 2018), defendant’s position has

                                                       5
Case 2:17-cv-07539-FMO-GJS Document 112 Filed 12/28/18 Page 6 of 10 Page ID #:1616



1    overstepped permissible boundaries because the SAC does not give rise to a plausible inference

2    that a reasonably diligent business – specifically, a “reasonably diligent kombucha producer” –

3    would have considered it a prudent business investiture to randomly test defendant’s products for

4    non-compliance with applicable law. See New Mexico State Inv. Council v. Ernst & Young LLP,

5    641 F.3d 1089, 1094 (9th Cir. 2011) (“[R]eview is generally limited to the face of the complaint,

6    materials incorporated into the complaint by reference, and matters of judicial notice.”).

7           In short, the court is persuaded that plaintiff has plausibly alleged that it reasonably learned

8    of its Lanham Act claim in 2016. (See Dkt. 34, SAC at ¶¶ 52, 56). Since plaintiff initiated suit

9    October 2017 – well within the analogous three-year statute of limitations under California law –

10   the presumption is that laches does not apply.          See Jarrow Formulas, 304 F.3d at 837.

11   Accordingly, defendant’s Motion to Dismiss plaintiff’s Lanham Act claim under the equitable

12   doctrine of laches is denied.

13          B.     UCL Claim.

14          Defendant also contends that plaintiff’s UCL claim is time-barred under both the applicable

15   four-year statute of limitations, see Cal. Bus. & Prof. Code § 17208, and the equitable doctrine of

16   laches. (See Dkt. 35, Motion at 8-16). Under California law, the “discovery rule[] . . . postpones

17   accrual of a cause of action until the plaintiff discovers, or has reason to discover, the cause of

18   action.” Aryeh v. Canon Bus. Sols., Inc., 55 Cal.4th 1185, 1192 (2013) (quoting Norgart v. Upjohn

19   Co., 21 Cal.4th 383, 397 (1999)). Here, plaintiff alleges that it had no reason to suspect that

20   defendant was engaged in unlawful conduct until 2016, and that it proceeded to investigate shortly

21   afterwards. (See Dkt. 34, SAC at ¶¶ 46, 52, 56). Accepting these allegations as true, and given

22   that plaintiff filed suit in October 2017, the court finds that plaintiff’s UCL claim was timely filed.

23   In short, the court denies defendant’s Motion to Dismiss plaintiff’s UCL claim as being time-barred.

24          C.     Prejudice.

25          In light of the court’s determination that neither plaintiff’s Lanham Act nor UCL claims are

26   time-barred, it is unnecessary to reach the issue of prejudice. See Au-Tomotive Gold, 603 F.3d

27   at 1139 (“A court must find both factors for a suit or remedy to be barred by laches.”).

28

                                                       6
Case 2:17-cv-07539-FMO-GJS Document 112 Filed 12/28/18 Page 7 of 10 Page ID #:1617



1    II.    STANDING.

2           Next, defendant contends that plaintiff fails to plausibly allege how it was injured by

3    defendant’s conduct. (See Dkt. 35, Motion at 16-17). Among other things, defendant contends

4    that the SAC fails to “draw any link between the purported misrepresentations and any of Tortilla

5    Factory’s lost sales[,]” (id. at 17), that plaintiff’s “real dispute appears to be with California’s

6    regulatory scheme,” (id. at 19), and that because the parties’ respective kombucha drinks “exist

7    in different markets and are sold through different channels[,]” plaintiff “cannot have lost sales or

8    goodwill from any alleged understating of . . . sugar content[.]” (Id. at 20).

9           “To invoke the Lanham Act’s cause of action for false advertising, a plaintiff must plead (and

10   ultimately prove) an injury to a commercial interest in sales or business reputation proximately

11   caused by the defendant’s misrepresentations.” Lexmark Int’l, Inc. v. Static Control Components,

12   Inc., 572 U.S. 118, 140, 134 S.Ct. 1377, 1395 (2014) (“Lexmark”). “[A]ctions pursuant to

13   California Business and Professions Code § 17200 are ‘substantially congruent’ to claims made

14   under the Lanham Act.” Cleary v. News Corp., 30 F.3d 1255, 1263 (9th Cir. 1994) (internal

15   quotation marks omitted).

16          “[L]ost sales and damages to [a plaintiff’s] business reputation . . . are injuries to precisely

17   the sorts of commercial interests” protected under the Lanham Act. Lexmark, 572 U.S. at 137,

18   134 S.Ct. at 1393. Although a “diversion of sales to a direct competitor may be the paradigmatic

19   direct injury from false advertising, it is not the only type of injury cognizable under [15 U.S.C. ]§

20   1125(a).” Id. at 138, 134 S.Ct. at 1393. The protectable “zone of interests” also includes harm

21   to business reputation or market position proximately caused by a competitor’s falsehoods. Id.

22          Here, plaintiff alleges that defendant falsely labeled its Enlightened line of kombucha teas

23   as being below 0.5% alcohol content, (see Dkt. 34, SAC at ¶¶ 30-33), and that these

24   misrepresentations allowed defendant to: (1) circumvent state regulations prohibiting alcohol

25   manufacturers and distributors from “pay[ing] retailers consideration to induce sales or otherwise

26   market alcoholic beverages[,]” (id. at ¶ 27(a)); (2) circumvent state alcohol production limitations,

27   (see id. at ¶ 57(f)); (3) avoid paying alcohol-related taxes, (see id. at ¶ 27(a)); (4) avoid increased

28   costs associated with greater regulatory oversight, (see id. at ¶ 27); and (5) gain a broader market

                                                       7
Case 2:17-cv-07539-FMO-GJS Document 112 Filed 12/28/18 Page 8 of 10 Page ID #:1618



1    base by selling alcohol to pregnant women and minors. (See id. at ¶¶ 27(e) & 27(f)). Plaintiff also

2    alleges two specific instances where defendant gave money or other consideration to retailers “in

3    exchange for exclusive or preferential relationships, displays, or distribution” and that defendant

4    was only able to do so by falsely labeling its “Enlightened” line of kombucha products as non-

5    alcoholic. (Id. at ¶ 57; see also id. at ¶ 57(d)) (alleging defendant paid a restaurant called “Tender

6    Greens” and the organizers of an annual festival called “Lightning in a Bottle” to stop selling

7    plaintiff’s kombucha products and to sell defendant’s offerings instead). According to plaintiff, it

8    was damaged by “the loss of the Tender Greens relationship/account, and the loss of the Lightning

9    in a Bottle relationship/account[,]” (id. at ¶ 83), as well as “loss of profit, loss of market share, and

10   false disparagement/false-light” of plaintiff’s kombucha products. (Id. at ¶ 73).

11          The parties do not dispute that beverages containing alcohol content exceeding 0.5% are

12   subject to various state and federal requirements, regulations, and taxes, (see, generally, Dkt. 35,

13   Motion; Dkt. 47, Opp.; Dkt. 56, Reply), and thus it is reasonable to infer that defendant’s

14   mislabeling of alcohol content allowed it to circumvent licensing requirements, production and

15   distribution limitations, and tax assessments. Plaintiff alleges that defendant’s small brewery

16   license “limits production volume to 60,000 barrels per year.” (Dkt. 34, SAC at ¶ 57(f)). Thus, with

17   respect to defendant’s kombucha drinks that exceed 0.5% in alcohol content but are not accurately

18   labeled as such, if defendant’s production and sales volumes of these inaccurately labeled

19   kombucha drinks exceeded 60,000 barrels, then this excess quantity constituted illicit supply that

20   effectively usurped market share and sales from competitors such as plaintiff. Because these

21   injuries are within the zone of protectable interests, see Lexmark, 572 U.S. at 137-38, 134 S.Ct.

22   at 1393, the court concludes that plaintiff has adequately pled standing and injury-in-fact.

23   III.   STATE LAW CLAIMS.

24          Defendant contends that plaintiff’s state law claims for intentional and negligent interference

25   with prospective economic relations should be dismissed “for lack of subject matter jurisdiction”

26   but then urges the court to decline to exercise supplemental jurisdiction over these claims. (Dkt.

27   35, Motion at 21; see Dkt. 56, Reply at 20). As a fundamental matter, “whether a court has

28   subject-matter jurisdiction over a claim is distinct from whether a court chooses to exercise that

                                                        8
Case 2:17-cv-07539-FMO-GJS Document 112 Filed 12/28/18 Page 9 of 10 Page ID #:1619



1    jurisdiction.” Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639, 129 S.Ct. 1862, 1866

2    (2009). Put differently, the court does not lack subject matter jurisdiction over plaintiff’s state law

3    interference claims. In any event, defendant’s request is denied as the court has already

4    determined that plaintiff’s SAC states a viable claim under the Lanham Act.

5    IV.    PROPRIETY OF REQUESTED RELIEF.

6           Lastly, defendant argues that plaintiff’s request for injunctive relief, disgorgement, and

7    restitution, (see Dkt. 34, SAC at ECF 353-54), should be stricken on the basis that such relief is

8    “unavailable as a matter of law.” (Dkt. 35, Motion at 22-24). Specifically, defendant contends that

9    under the UCL, (see, generally, Dkt. 35, Motion; Dkt. 56, Reply), plaintiff may not seek to enjoin

10   or otherwise control defendant’s allegedly unlawful or unfair conduct by compelling correction of

11   its product labels to reflect accurate sugar and alcohol levels because doing so intrudes on the

12   authority of a state agency, (see Dkt. 35, Motion at 21-22), that plaintiff’s request for disgorgement

13   is in reality a request for “nonrestitutionary disgorgement, which is not available under the UCL[,]”

14   (id. at 22), and that it is not entitled to restitution because the SAC fails to plausibly plead some

15   vested interest in the money or interest allegedly lost. (See id. at 22-23). Plaintiff responds that

16   while California alcohol laws provide a state regulatory framework, these same laws do not bar

17   UCL claims for injunctive relief, (see Dkt. 47, Opp. at 20) (citing Wiseman Park, LLC v. S. Glazer’s

18   Wine & Spirits, LLC, 16 Cal.App.5th 110, 114 (2017)), and that its disgorgement request is

19   restitutionary in nature, (see id. at 21) (citing Clayworth v. Pfizer, Inc., 49 Cal.4th 758, 789 (2010)).

20          Under the circumstances, the court is persuaded that plaintiff’s SAC sets forth proper

21   requests for relief. Accordingly, defendant’s request to strike the SAC’s prayers for relief is denied.

22                                               CONCLUSION

23          Based on the foregoing, IT IS ORDERED THAT:

24          1. Defendant’s Motion to Dismiss Plaintiff’s Second Amended Complaint (Document No.

25   35) is denied.

26

27

28

                                                        9
     Case 2:17-cv-07539-FMO-GJS Document 112 Filed 12/28/18 Page 10 of 10 Page ID
                                      #:1620


1          2. Defendant shall file its Answer no later than January 4, 2019.

2    Dated this 28th day of December, 2018.

3
                                                                        /s/
4                                                              Fernando M. Olguin
                                                            United States District Judge
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  10
